Allowable Subject Matter

Claims 1, 3-5 and 7-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 7 and 14, the prior art of record fail to teach or suggest the claimed limitations with the reasons set forth in the Applicant’s Remarks filed on 03/17/2022.  Therefore, the claims 1, 7 and 14 are allowed based on the Remarks.

Regarding dependent claims 3-5, 8-13 and 15-17,  the claims are allowed as being dependent of claims 1, 7 and 14, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/15/2022